Citation Nr: 1112517	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for panic disorder with agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied the Veteran's claims for a rating in excess of 50 percent for panic disorder with agoraphobia and for a TDIU.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2009.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Veteran's most recent VA examination to evaluate the severity of his panic disorder with agoraphobia was in December 2007.  At that time, the Veteran reported regular panic attacks.  On examination, the Veteran's thought process, judgment and memory were normal.  Hallucinations and suicidal ideation were absent.  The examiner concluded that the Veteran's condition caused occupational and social impairment with reduced reliability and productivity.  The impression was panic disorder with agoraphobia and a Global Assessment of Functioning (GAF) score of 50 was assigned.

In an April 2009 statement, the Veteran reported that his panic attacks were getting worse.  VA treatment records from 2009 reflect a GAF score of 42.  A VA treatment report from October 2009 noted that the Veteran's frustration, irritability, anger, and anxiety were increased.  During the January 2011 hearing, the Veteran noted that his condition had worsened.  The Veteran stated that he had panic attacks as often as 3 times per week.  He also reported some suicidal ideation.  The Veteran's wife also testified that the Veteran's panic attacks were more frequent.  

Therefore, in view of allegations and medical evidence of worsening disability since the Veteran's last VA examination, the Board finds that more contemporaneous VA examination is needed to properly assess the severity of the Veteran's service-connected panic disorder with agoraphobia.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also finds that further development on the matter of a TDIU is warranted.  Under the applicable criteria, a TDIU may be assigned when a schedular rating is less than total if, when there is only one service-connected disability, the disability is rated at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  A total disability rating may also be assigned on an extra-schedular basis, in exceptional cases, and pursuant to specifically prescribed procedures, for a Veteran who is unable to secure and follow a substantially gainful occupation (i.e., is unemployable) by reason of a service-connected disability, but who fails to meet the percentage requirements set forth in section 4.16(a).  See 38 C.F.R. § 4.16(b) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran's lone service-connected disability is panic disorder with agoraphobia, for which a 50 percent rating has been assigned.  Consequently, the percentage requirements of 4.16(a) are not met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. §§ 3.321(b) and 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

The Board notes that the Veteran has not been employed at any point during the period of this appeal.  He last worked in 1995 as a butcher.

The Veteran's VA physician, Dr. Meyers, submitted several statements indicating that the Veteran was unemployable due to his service-connected panic disorder.  The claims file also contains a letter from the Worchester Public Schools stating that they did not hire the Veteran due to Dr. Meyer's report, which stated that the Veteran was not fit for the position due to his panic disorder.  However, a December 2010 letter from Dr. Meyers noted that the Veteran's multiple cardiac problems, for which he is not service-connected, contributed to the Veteran's unemployability.  The record also reflects that the Veteran receives disability payments from the Social Security Administration (SSA).  The SSA records reflect that the Veteran's primary disability is cervical and lumbar back spasm (a nonservice-connected disability), and anxiety disorder is a secondary condition.  While the December 2007 VA examiner noted that the Veteran's condition resulted in major social function changes and difficulty establishing and maintaining effective work and social relationships, the examiner did not actually offer an opinion as to the Veteran's employability.  

Under these circumstances, the Board finds that a medical opinion is needed as to whether the Veteran's service-connected disability, considered without regard to his nonservice-connected disabilities, renders him unable to secure or maintain employment.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claims for an increased rating for panic disorder with agoraphobia and for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding medical records.  The record reflects that the Veteran has been receiving treatment from the San Juan, Puerto Rico VA Medical Center (VAMC).  The claims file contains VA medical records from the San Juan VAMC dated through March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Juan VAMC any outstanding records of treatment for panic disorder with agoraphobia, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for an increased rating for a panic disorder with agoraphobia and for a TDIU.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to include, for the sake of efficiency, the evidence received by the Board in January 2011, notwithstanding the waiver of RO consideration of the evidence).  The RO's adjudication of the claim for an increased rating for panic disorder with agoraphobia should also include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the San Juan VAMC any outstanding records of treatment for panic disorder with agoraphobia since March 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.   

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo a VA examination, by a psychologist or psychiatrist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected panic disorder with agoraphobia renders him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss the letters from Dr. Meyers and the SSA records.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for an increased rating for panic disorder with agoraphobia and for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims) and legal authority.  The RO's adjudication of the claim for an increased rating should include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


